Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al US PGPUB (20190042955) and further in view of Haigh et al (U.S.PGPUB 2018/0307945).

1.    As per claims 1,13,24 Cahill disclosed a computing device adapted for artificial intelligence (AI) model 5processing, the computing device comprising: communication circuitry to receive a request for an Al operation using an Al model; and processing circuitry configured to: process the request for the Al operation to obtain one or more data values; obtain a binary for an instance of the AI model based on the one or more data values; 10identify, based on the request [An output device 984 may include any number of forms of audio or visual display, including simple visual outputs such as binary status indicators (e.g., LEDs) and multi-character visual outputs, or more complex outputs such as display screens (e.g., LCD screens)] (Paragraph 0097), an Al hardware platform for execution of the binary for the Al model instance (Paragraph. 0022); Furthermore beside limitations rejected by the cited paragraph. One ordinary skill in the art at the time of the invention knows that in machine learning there are two types of classification. One is binary classification and Multi-class classification. Examiner interpreted the newly added amendment, “to obtain one or more data values; obtain a binary for an instance of the AI model based on the one or more data values” as binary classification model in AI. That is well known in the art.

However Cahill did not disclose in detail, “and cause execution of the binary for  Al model instance using the Al hardware platform”.

In the same field of endeavor Haigh disclosed, “For example, 1) the architect process can be configured to create, instantiate, and figure out the topology of AI model corresponding to a concept being trained for artificial intelligence, 2) an instructor process can be configured to guide the training and how to do the training, and 3) a learner process to carrying out an actual execution of the training as well as 4) a predictor process, during an AI models deployment, to make use of a trained AI model. Breaking these up into individual processes/modules that are aware of each other and know which process and/or service to call and how to call that process and also know which inputs and outputs to send to each other, allows the training to be broken up into these multiple discrete individual services. Note, a module may contain one or more instances of a process as well as other components.” (Paragraph. 0034).

  It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated For example, 1) the architect process can be configured to create, instantiate, and figure out the topology of AI model corresponding to a concept being trained for artificial intelligence, 2) an instructor process can be configured to guide the training and how to do the training, and 3) a learner process to carrying out an actual execution of the training as well as 4) a predictor process, during an AI models deployment, to make use of a trained AI model. Breaking these up into individual processes/modules that are aware of each other and know which process and/or service to call and how to call that process and also know which inputs and outputs to send to each other, allows the training to be broken up into these multiple discrete individual services. Note, a module may contain one or more instances of a process as well as other components as taught by Haigh in the method and system of Cahill to reduce latency result in increased productivity.


152.     As per claims 2,14 Cahill-Haigh disclosed wherein the request includes input data to be analyzed with the execution of the Al model instance, and wherein the execution of the Al model instance performs an inference operation with the Al model on the input data (Haigh, Paragraph. 0176).  



4. 	As per claims 4,16 Cahill-Haigh disclosed wherein the request for the Al 25operation includes an identifier of the Al model, wherein the processing circuitry is further configured to obtain a binary for the Al model instance based on the identifier (Cahill, Paragraph. 0097).  

5. 	As per claims 5,17 Cahill-Haigh disclosed wherein the operations to obtain the 30binary include operations to retrieve the binary for the Al model instance from a data store, the data store hosting a plurality of Al model instances for a plurality of Al hardware platforms (Cahill, Paragraph. 0097).  

6. 	As per claims 6,18 Cahill-Haigh disclosed wherein the request for the Al operation includes a description of the Al model, wherein the description of the Al model specifies a type of neural network, a type of structures used in the neural network, and weights applied in the neural network (Cahill, Paragraph. 0022).  

7. 	As per claims 7,19 Cahill-Haigh disclosed wherein the request for the Al operation includes binary data for the Al model instance, and wherein the Al model instance is executed using the binary data (Cahill, Paragraph. 0097).  

108. 	As per claims 8,20 Cahill-Haigh disclosed further comprising: storage memory to store respective binary data for a plurality of Al models, including a binary used for execution with the Al model instance (Cahill, Paragraph. 0097).  

9. 	As per claims 9,21 Cahill-Haigh disclosed wherein the request for the Al 15operation includes an indication of an accelerator type, and wherein the accelerator type corresponds to a type of Al hardware platform from among a plurality of platform types (Cahill, Paragraph. 0096).  

10. 	As per claim 10 Cahill-Haigh disclosed wherein the computing device is 20implemented as an edge gateway or edge switch within an edge computing platform, and wherein the Al hardware platform comprises an accelerator operable as one of a 

2511. 	As per claims 11,22,25 Cahill-Haigh disclosed wherein the plurality of hardware accelerators comprises hardware designated to perform Al operations, the hardware selected from among: field programmable gate array (FPGA) units, neural processing units, neural compute sticks, application-specific integrated circuit (ASIC) units, graphical processing unit (GPU) arrays, vision processing 30units, or neuromorphic hardware units (Cahill, Paragraph. 0114).  

12. 	As per claims 12,23 Cahill-Haigh disclosed wherein the request for the Al operation is received from an edge device communicatively coupled to the edge Atty Dkt. No.: 1884.650US146 Client Ref. No. AB0258-UScomputing platform, wherein the operations performed by the processing circuitry further include operations to: communicate, to the edge device, results of the execution produced from the Al model instance (Cahill, Paragraph. 0096).

Response to Arguments

13.	Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant alleged that prior art did not close,” to obtain one or more data values; obtain a binary for an instance of the AI model based on the one or more data values”.

      As to applicant’s argument Cahill disclosed, “[An output device 984 may include any number of forms of audio or visual display, including simple visual outputs such as binary status indicators (e.g., LEDs) and multi-character visual outputs, or more complex outputs such as display screens (e.g., LCD screens)] (Paragraph 0097)”.


Applicant claimed that Examiner made assertions rather than rejected claims based on the prior art.
Examiner rejected the claim limitations based on the cited paragraph of the prior art. 


Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
16.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443